Citation Nr: 0433978	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for traumatic amblyopia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO reopened the claim of service connection for traumatic 
amblyopia, but denied service connection on the merits.  
However, the Board notes that the issue of whether new and 
material evidence has been received to reopen a previously 
disallowed claim is a material issue.  Before the Board may 
reopen such a claim, there must be a finding that new and 
material evidence has been presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In March 2004, the veteran testified before the undersigned 
at a Travel Board hearing.


FINDINGS OF FACT

1.  In February 1989, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for traumatic amblyopia (defective vision).

2.  Evidence submitted since the RO's February 1989 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The February 1989 RO rating decision which determined 
that new and material evidence had not been received to 
reopen the claim of service connection for traumatic 
amblyopia (defective vision) is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been received since the 
February 1989 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in July 2002, November 
2002 and March 2003.  In this case, the claimant was informed 
of the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim.  He was specifically told that he needed to submit new 
and material evidence.  He was informed of the type of 
evidence which was considered to be new and material.  The 
claimant was also afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran requested that service records be 
obtained.  The RO obtained all available service records.  
The veteran requested that medical records be obtained from 
Walter Reed Hospital, but those records were previously 
obtained with the service medical records.  The veteran also 
requested that VA medical records be obtained, but any 
records of the veteran could not be located.  The National 
Personnel Records Center was previously contacted for the 
veteran's service medical records and they were obtained.  
Although the veteran believes that his service medical 
records were destroyed in a fire at the National Personnel 
Records Center, his service medical records are actually of 
record and in the claims file.  To the extent that he 
indicated that there are missing records, as noted, the RO 
has undertaken the appropriate actions to obtain these 
allegedly missing records.  However, the efforts yielded 
negative results.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a March 1970 rating decision, service connection for 
traumatic amblyopia was denied.  The veteran did not appeal.  
A copy of this rating decision is not of record, but it is 
cited to in a March 1989 statement of the case and 
acknowledged by the veteran in the record.  

In January 1989, the veteran sought to reopen his claim.  In 
a February 1989 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for traumatic amblyopia 
(defective vision).  The evidence then of record included the 
service medical records; a February 1970 VA examination 
report; a statement of F.W., M.D., a private physician; and 
the veteran's contention that defective vision was incurred 
in or aggravated during service in 1966.  

In the February 1989 rating decision, the RO stated that the 
veteran had submitted duplicative evidence; that the 
traumatic amblyopia (defective vision) preexisted service and 
was not aggravated during service; and thus, no new and 
material evidence was submitted by the veteran.  

Thereafter, the veteran submitted a notice of disagreement; 
was issued a statement of the case in March 1989; and 
perfected his appeal.  However, in a July 1989 statement, he 
withdrew his appeal.  

Currently, the veteran seeks to reopen his claim of service 
connection for traumatic amblyopia/defective vision.  His 
application to reopen his claim was received in June 2002.  
Evidence submitted or associated with the claims file in 
relation to service connection for traumatic 
amblyopia/defective vision consists of the following: 
duplicate service medical records; service personnel records; 
private medical records of the Baptist Medical Center; and 
letters that the veteran purportedly sent home while he was 
on active duty.  In addition, the veteran presented testimony 
at a personal hearing at the RO before a hearing officer in 
January 2003 and at a Travel Board hearing before the 
undersigned in March 2004.

The duplicate service medical records were previously of 
record.  

The service personnel records do not contain any information 
regarding visual disability.  They note that the veteran was 
restricted for firing weapons except for familiarization and 
from driving a certain vehicle.  

The medical records of the Baptist Medical Center include 
records showing that the veteran has received post-service 
treatment for multiple eye disabilities.  In a June 2002 
report, it was noted that the veteran stated that he could 
see out of his right eye prior to service and he wanted to 
see if his visual problems were service-related.  No medical 
opinion was rendered.  The other medical records of this 
facility do not pertain to eye disability.  

In the letters that the veteran purportedly sent home while 
he was on active duty, he stated that while playing 
basketball during service, his Major said that the veteran 
could not see well enough to play.  In addition, the veteran 
indicated that he had received medical treatment, but he did 
not state what he underwent treatment for.  

In January 2003 and March 2004, the veteran presented 
testimony at personal hearings.  In addition, he has 
presented contentions in written correspondence of record.  
The veteran indicated that he went into service with a muscle 
imbalance for which he had had surgery as a young child and 
that his right eye vision worsened during service.  He stated 
that his profile changed to an E-2 or B based on his vision 
which meant that he was restricted from driving vehicles and 
firing weapons.  The veteran maintained that he was treated 
during service, but those records have not been obtained.  He 
indicated that he was told that they were destroyed in a 
fire.  He also indicated that his newly submitted letters 
show that he was having problems with his eyes which were 
getting worse during service.  


Analysis

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The RO's 
February 1989 decision is final and cannot be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. § 7105.  
This is the last final decision of record.  Although the 
veteran perfected an appeal to that decision, he withdrew his 
appeal per 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 
20.204.

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  However, this amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was filed earlier.  See 38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO stated that the veteran had traumatic amblyopia, but it 
preexisted service and was not aggravated therein.  Thus, in 
order to reopen the claim, the veteran must establish that he 
did not have traumatic amblyopia prior to service and it was 
initially incurred during service, or that his preexisting 
traumatic amblyopia was aggravated by service.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran did not have traumatic amblyopia prior to service and 
it was initially incurred during service, or that his 
preexisting traumatic amblyopia was aggravated by service.  
The veteran does not argue that he did not have traumatic 
amblyopia prior to service and it was initially incurred 
during service, and he has not submitted any evidence 
whatsoever to that effect.  

The veteran maintains that his preexisting traumatic 
amblyopia was aggravated by service.  However, the newly 
submitted evidence does not show that aggravation occurred.  

The veteran is considered competent to state what his 
symptoms were, but not to establish a diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim).  The 
veteran's assertions of aggravation are duplicative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Further, as 
noted, his lay statements of medical causation cannot serve 
as a predicate to reopen a previously denied claim.  Thus, 
his assertions that his preexisting traumatic amblyopia was 
aggravated by service are not new and material evidence.  

With regard to the service medical records, they are 
duplicates.  With regard to the service personnel records, 
they show restrictions were in place during service with 
regard to weapons and driving.  They do not show that the 
veteran's preexisting traumatic amblyopia worsened during 
service.  With regard to the medical records of the Baptist 
Medical Center, they only establish that current eye 
disabilities are present; they do not establish that the 
veteran's preexisting traumatic amblyopia worsened during 
service.  With regard to the veteran's service letters, they 
do not establish that the veteran's preexisting traumatic 
amblyopia worsened during service.  The fact that the veteran 
had a visual problem during service is cumulative of evidence 
previously of record which showed the same.  As noted, the 
claim was previously denied on the basis that there was no 
aggravation during service.  Thus, the additional evidence 
must show that preexisting traumatic amblyopia worsened 
during service to be material.  If they merely show that a 
visual disability was present, that is cumulative.  The new 
letters only show that the veteran reported that his superior 
officer told the veteran that he did not see well enough to 
play in a basketball game.  The existence of an eye disorder 
was previously of record.  There is no mention of any 
worsening of a preexisting eye disorder.  Moreover, where 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray.

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim because it does not 
establish that traumatic amblyopia was aggravated during 
service.  38 C.F.R. § 3.156.  Stated differently, the veteran 
has not submitted new and material evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted, thus, the claim of 
entitlement to service connection for traumatic amblyopia 
(defective vision) is not reopened.




ORDER

The application to reopen the claim of service connection for 
traumatic amblyopia (defective vision) is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



